DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-6,8-20 allowed.

The following is an examiner’s statement of reasons for allowance:
A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest, in combination with the other limitations does not cover the limitation identifying in independent claim 1 and 15. The closest found prior art are Hoon et al (Sang Hoon Yeo, Martin Lesmana, Debanga R. Neog, and Dinesh K. Pai. 2012. Eyecatch: simulating visuomotor coordination for object interception. ACM Trans. Graph. 31, 4, Article 42 (July 2012), 10 pages) and Merel et al (Josh Merel, Arun Ahuja, Vu Pham, Saran Tunyasuvunakool, Siqi Liu, Dhruva Tirumala, Nicolas Heess, & Greg Wayne. (2019). Hierarchical visuomotor control of humanoids. ). 

Hoon discloses framework for animating human chracters performing fast visually guided tasks (Abstract). Hoon discloses defining a perceived position and velocity of eyeball as a six dimentional state vector in eye coordinate frame (Section 3). Hoon discloses generating gaze movement to a target (Section 4).  

Merel discloses actuating joints with position control for each joint and mapping a angular range to a joint (Section 2.1). Merel discloses using discrete Markov process among clips to transitioned between clips (Section 2.2). 

Neither Hoon nor Merel, alone or in combination, teach the claim limitation of wherein the generating of the control policy comprises: determining a state of the object and a state of the character that correspond to a second time step which is a subsequent time step of a first time step based on a preset cost in a state of the object and a state of the character that correspond to the first time step; obtaining a character control vector corresponding to the first time step based on the state of the character corresponding to the second time step; and generating the character control vector for each of a preset number of time steps. It would have not been obvious to one of ordinary skill in the art at the time of the invention to combine any of the prior art to disclose all the limitations of independent claim 1 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

	Conclusion
	
                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619